Citation Nr: 0016007	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-00 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C.A., Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1980.  He died on July [redacted], 1997, and the 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran died on July [redacted], 1997; the immediate 
cause of death was respiratory failure, with Klebsiella 
pneumonia and metastatic colon cancer listed as underlying 
causes of death on his death certificate.

3.  At the time of the veteran's death, service connection 
was in effect for an ulcer disorder, evaluated as 10 percent 
disabling; and multiple facial fractures with sinusitis, 
evaluated as noncompensably (zero percent) disabling.

4.  There is no competent medical evidence of a nexus between 
the cause of the veteran's death and either service or a 
service-connected disability.

5.  The veteran, although honorably discharged from service, 
did not die of a service-connected disability and did not 
have a permanent and total service-connected disability that 
was in existence at death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for entitlement to survivors' and 
dependents' educational assistance benefits under 38 
U.S.C.A., Chapter 35, have not been met.  38 U.S.C.A. §§ 
3501, 5107 (West 1991); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Additionally, certain 
chronic diseases, including malignant tumors, may be presumed 
to have been incurred during service if manifested to a 
compensable degree within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).

VA regulations also provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam Era and has one of the diseases 
listed in 38 C.F.R. § 3.309(e) (1999) shall be presumed to 
have been exposed during such service to an herbicide agent, 
such as Agent Orange, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 3.307(a)(6)(iii) (1999).  
Service connection due to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  See The Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991).

Additionally, service connection may be granted for the cause 
of a veteran's death if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death; rather, it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

However, the initial inquiry before the Board is whether the 
appellant has submitted a well-grounded claim, as is required 
under 38 U.S.C.A. § 5107(a) (West 1991).  A well-grounded 
claim is one that is plausible, capable of substantiation, or 
meritorious on its own.  See Murphy v. Derwinski, 1 Vet. App 
78, 81 (1990).  While such a claim need not be conclusive, it 
must be supported by evidence; a mere allegation is not 
sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  In cases such as this, where the determinative issue 
is one involving medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be well grounded.  See Caluza v. Brown, 7 Vet. App. 498, 504 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the appellant in developing the facts 
pertinent to her claim, and the claim must be denied.  Epps 
v. Gober, 126 F.3d 1464, 1468-69 (1997).

In the present case, the appellant has contended that the 
cause of the veteran's death was colon cancer and that this 
disease resulted from exposure to Agent Orange and other 
chemicals in Vietnam.  

The veteran's Certificate of Death indicates that he died on 
July [redacted], 1997 at the VA Medical Center in Kansas City, 
Kansas.  The immediate cause of death was respiratory 
failure, with Klebsiella pneumonia and metastatic colon 
cancer listed as underlying causes of death.  The Certificate 
of Death reflects that an autopsy was not performed on the 
veteran.  

At the time of the veteran's death, service connection was in 
effect for an ulcer disorder, evaluated as 10 percent 
disabling; and multiple facial fractures with sinusitis, 
evaluated as noncompensably (zero percent) disabling.  The 
combined disability evaluation was 10 percent.  See 38 C.F.R. 
§ 4.25 (1999).

The Board has reviewed the veteran's service medical records, 
including the report of an August 1978 annual flying 
examination, and finds no evidence of pneumonia or colon 
cancer during service.   In the 1980s and early 1990s, the 
veteran was treated on several occasions for respiratory 
problems.  He was treated for an upper respiratory infection 
in December 1984, with coughing and congestion but no 
wheezing or shortness of breath.  Also, he was diagnosed with 
bronchitis in November 1988.  Pulmonary function testing from 
November 1990 revealed 84 percent of the predicted value of 
forced vital capacity and 80 percent of the predicted value 
of forced expiratory volume in one minute; a diagnosis of 
mild obstructive airways disease was rendered.   

In August 1994, following a colonoscopy that revealed a 
rectal carcinoma, the veteran underwent an anterior posterior 
resection and partial removal of the colon at a VA facility.  
A January 1995 VA hospital report contains a diagnosis of 
rectal adenocarcinoma metastatic to the liver.  VA treatment 
records dated from January to July of 1997 reflect continued 
treatment for bowel symptomatology, including cramping, 
diarrhea, and passing blood.  In July 1997, the veteran was 
hospitalized for complaints of left-sided abdominal pain.  
During this hospitalization, the veteran developed 
respiratory distress and required large amounts of 
intravenous morphine.  X-rays showed signs of pneumonia, and 
cultures showed a Klebsiella pneumonia.  During the course of 
the hospitalization, the veteran's respiratory distress 
worsened, and he died on July [redacted], 1997.  The final 
diagnoses noted in the hospital report were respiratory failure 
from Klebsiella pneumonia; metastatic colon cancer, with 
subsequent abdominal adhesions causing small bowel 
obstruction; postoperative wound dehiscence, with 
enterocutaneous fistula; a large ventral hernia; coronary 
artery disease; and chronic obstructive pulmonary disease.  

Overall, there is no competent medical evidence of a nexus 
between the cause of the veteran's death, as noted on his 
Certificate of Death, and either service or his service-
connected disabilities of ulcer disease and multiple facial 
fractures with sinusitis.  There is also no evidence 
suggesting the incurrence of colon cancer within one year 
following service.  Moreover, the Board would point out that 
colon cancer is not among the diseases which the VA has 
determined to be related to herbicide exposure.

Indeed, the only evidence of record suggesting a link between 
the cause of the veteran's death and either service or a 
service-connected disability is the appellant's lay opinion.  
However, as the appellant has not been shown to possess the 
medical expertise necessary to offer a medical opinion, her 
lay contentions cannot constitute competent medical evidence 
to support her claim.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Brown, 2 Vet. App. 492, 494-95 (1991).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (evidence 
which is simply information recorded by a medical examiner 
and unenhanced by any additional medical commentary from that 
examiner does not constitute competent medical evidence); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (a lay account 
of a physician's statement, "filtered as it [is] through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence").

Given the evidence described above, the Board finds that the 
appellant's claim for service connection for the cause of the 
veteran's death is not well grounded and, therefore, must be 
denied.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the appellant's claim is not well grounded, the 
VA has no further duty to assist her in developing the record 
to support this claim.  See Epps v. Gober, 126 F.3d at 1467-
68 ("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").

In this case, the Board observes that, in the appealed August 
1997 rating decision, the RO denied the appellant's claim on 
its merits, while the Board has denied this claim as not well 
grounded.  However, the United States Court of Appeals for 
Veterans Claims (Court) has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded, "there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
appellant's claim well grounded.  As such, there is no 
further duty on the part of the VA under 38 U.S.C.A. 
§ 5103(a) (West 1991) to notify the appellant of the evidence 
required to complete her application for service connection 
for the cause of the veteran's death.  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Entitlement to survivors' and dependents' educational 
assistance under 
38 U.S.C.A., Chapter 35

Survivors' and dependents' educational assistance benefits 
are payable to the surviving spouse of a veteran if that 
veteran was discharged from service under conditions other 
than dishonorable and (a) a permanent and total service-
connected disability was in existence on the date of the 
veteran's death, or (b) the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (1999).

In the present case, the evidence of record reflects that the 
veteran, who was honorably discharged from service, did not 
die of a service-connected disability and did not have a 
permanent and total service-connected disability that was in 
existence on the date of his death.  Rather, as noted above, 
the combined disability evaluation for the veteran's service-
connected disabilities at the time of his death was 10 
percent.  Thus, the basic requirements for survivors' and 
dependents' educational assistance benefits under 38 
U.S.C.A., Chapter 35, have not been met, and the appellant's 
claim must be denied. 



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for the cause of the veteran's death is 
denied.

Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C.A., Chapter 35, is denied.


		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

